PER CURIAM.
Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Colin Seale petitions for a writ of mandamus, alleging that the district court has unduly delayed in acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court has now ruled on his § 2255 motion. Accordingly, because the district court has recently decided Seale’s case, we deny the mandamus petition as moot. We grant Seale’s motion for leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED